DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 34, line 1, “The wireless testing device of claim 10” have been changed to “The system as claimed in claim 10”.

Allowable Subject Matter
Claims 1-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 18 and 28 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: an input unit connected to a generator unit , the input unit configured to convert a real-time external input from a human, or physical environment or physical electrical input received from the corresponding one or more electrical circuits, into an electrical signal; a generator unit configured to repeatedly generate one or more service set identifier (SSID) communication signals containing the amount of time that has elapsed since the one or more wireless testing device's activation and then is receive the electrical signal and customize one or more variable service set identifier (SSID) communication signals dynamically according to the electrical signal.
Claim 16 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: extracting and encoding into a low resolutions format namely extensible markup language (XML) or javascript object notation (JSON), the essential features of a document namely length and orientation of walls, location and type of receptacle, lights, wiring, appliances and equipment using image recognition methods namely to machine learning algorithms trained on image data bases of standardized electrical schematic symbols; rendering a graphic user interface (GUI) software interface that digitally recreates the electrical floor plans, one-line diagrams and electrical schematics using the encoding derived; allowing a user of the GUI software interface to add or link additional data to features of the electrical floor plan, one-line diagram or electrical schematic using the GUI software interface; allowing a user of the GUI software interface to browse, select and download the additional data that has been added to the various features of the digital electrical floor plan, one-line diagram or electrical schematic for the purposes of electrical troubleshooting.
Claim 17 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: connecting one or more wireless testing devices to one or more electric circuits of a breaker panel, wherein the one or more wireless testing devices are configured to generate and transmit one or more service set identifier (SSID) communication signals to a receiver device simultaneously, based on input of corresponding electric circuit, and wherein the receiver device is configured to provide a user interface for power source identification of the breaker panel; plugging one or more wireless testing devices into power receptacle outlets of one or more electrical circuits; cycling power of each electrical circuit; monitoring and recording the wireless testing devices connected to each electric circuit, based on the corresponding SSID signals received, after the corresponding electric circuit is turned off; and displaying electrical circuits associated with each wireless testing device on the user interface.
Claim 19 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: generating one or more variable service set identifier (SSID) communication signals corresponding to input electrical signal; transmitting communication signals to a receiver device simultaneously, wherein the receiver device is communicatively coupled to the one or more wireless testing devices through wireless connection; and receiving and monitoring the communication signals to troubleshoot, verify, analyze, monitor, control and identify the one or more electrical circuits simultaneously; capturing and storing an image of a breaker panel corresponding to one or more electrical circuits at the receiver device, wherein the breaker panel and the corresponding one or more electrical circuits are labeled with custom encoded stickers; analyzing the image of the breaker panel using an Artificial Intelligence (AI) based image recognition module of the receiver device, to identify a layout of the breaker panel and a current rating of each circuit breaker of the breaker panel, and forming a digital panel card for the purpose of electrical troubleshooting in real- time; and enabling the user to navigate through an image of the breaker panel through an Augmented Reality (AR) module of the receiver device, for troubleshooting corresponding breaker panel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464